     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 1 of 13 PageID #: 1




 1   STILLMAN LEGAL PC
     42 Broadway, 12th Floor
 2
     New York, New York 10004
 3   www.FightForUrRights.com
     212-203-2417
 4   Attorneys for Plaintiff
 5
                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF NEW YORK

 7
     JOSE FIGUEROA RODRIGUEZ, individually )
 8
     and on behalf of all other employees similarly )
 9   situated                                         )    FLSA COLLECTIVE ACTION
                                                      )          COMPLAINT
10                                          Plaintiff,)
11                                                    )
                          -v-                         )           COLLECTIVE ACTION
12                                                    )
     LA SELVA BAR AND RESTAURANT INC. )                        UNDER 29 U.S.C.§ 216(b)
13   (DBA RESTAURANTE LA SELVA),                      )
14   MARIBEL BRITO and RUTH PATRICIA
     BRITO GUZMAN jointly and severally.
15                                      Defendants.
16
                                       NATURE OF THE ACTION
17
18          1.      Plaintiff JOSE FIGUEROA RODRIGUEZ bring this action under the Fair Labor

19   Standards Act ("FLSA"), 29 U.S.C. §§ 201 et. seq. in order to remedy Defendants’ wrongful
20
     withholding of his lawfully earned wages compensation. Plaintiff also brings these claims under
21
     New York Labor Law ("NYLL"), Article 6, §§ 190 et. seq., as well as the supporting New York
22
     State Department of Labor Regulations for violations of minimum wage compensation
23
24   requirements, and failure of Defendants to comply with notice and record-keeping requirements.

25   Defendants engaged in their unlawful conduct pursuant to a corporate policy of minimizing labor
26
     costs and denying employees compensation by knowingly violating the FLSA and NYLL.
27
     Defendants' conduct extended beyond the Plaintiff to all other similarly situated employees.
28
                                                      1
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 2 of 13 PageID #: 2




     Plaintiff seeks certification of this action as a collective action on behalf of themselves individually
 1
 2   and those other similarly situated employees and former employees of Defendants pursuant to 29

 3   U.S.C. § 216(b).
 4
                                                 SUMMARY
 5
             2.      Plaintiff RODRIGUEZ was employed by Defendants, LA SELVA BAR AND
 6
 7   RESTAURANT INC. (DBA RESTAURANTE LA SELVA), and MARIBEL BRITO and RUTH

 8   PATRICIA BRITO GUZMAN (collectively “Defendants”), as a dishwasher and food preparer and
 9   sometimes made deliveries.
10
             3.      Plaintiff RODRIGUEZ as has worked with Defendants from June 2018 until April
11
     4, 2020.
12
13           4.      Throughout the course of his employment, Plaintiff worked approximately (70)

14   seventy hours per week.
15           5.      As a result of Defendants’ actions, of not paying at least minimum wage Plaintiff
16
     has suffered great hardship and damages.
17
                                       JURISDICTION AND VENUE
18
19   Federal Question Jurisdiction and Supplemental Jurisdiction

20           6.      This Court has original subject matter jurisdiction over this action under 28 U.S.C.
21
     § 1331 because the civil action herein arises under the laws of the United States, namely, the Fair
22
     Labor Standards Act and 29 U.S.C. §201 et seq. Additionally, this Court also has supplemental
23
24   jurisdiction over Plaintiff’s state law claims under 28 U.S.C. §1367(a)

25   Personal Jurisdiction
26           7.      This Court may properly maintain personal jurisdiction over Defendants under Rule
27
     4 of the Federal Rules of Civil Procedure because Defendants’ contacts with this state and this
28
                                                        2
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 3 of 13 PageID #: 3




     judicial district are sufficient for exercise of jurisdiction over Defendants so as to comply with
 1
 2   traditional notions of fair play and substantial justice.

 3   Venue
 4
             8.       Venue is proper in the Eastern District of New York under 28 U.S.C. §§ 1391 (b)
 5
     (1) and (2) because Defendants reside and conduct business in this judicial district and because a
 6
 7   substantial part of the acts or omissions giving rise to the claims set forth herein occurred in this

 8   judicial district.
 9                                             Corporate Defendant
10           9. LA SELVA BAR AND RESTAURANT INC. is a domestic professional corporation
11   formed in 2019 and is an organized and existing corporation under the laws of the State of New
12   York.

13           10. LA SELVA BAR AND RESTAURANT INC. owns and operates RESTAURANTE

14   LA SELVA located on 94-02 80th street, Ozone Park, New York 11416.
             11. At all relevant times, LA SELVA BAR AND RESTAURANT INC. was a covered
15
     employer within the meaning of the FLSA, 29 U.S.C. § 203(d), the NYLL § 190, the N.Y.
16
     Executive Law § 292(5), and the N.Y. Admin. Code. § 8–102(5).
17
             12. At all relevant times, LA SELVA BAR AND RESTAURANT INC. maintained
18
     control, oversight, and direction over the Plaintiff, including timekeeping, payroll and other
19   employment practices that applied to him.
20                                         INDIVIDUAL DEFENDANTS
21
      MARIBEL BRITO and RUTH PATRICIA BRITO GUZMAN
22
             13. Upon information and belief, at all relevant times throughout Plaintiff’s employment,
23
24   MARIBEL BRITO and RUTH PATRICIA BRITO GUZMAN were owners, authorized

25   operators, managers, and agents of the Corporate Defendant.
26           14. At all relevant times throughout Plaintiff’s employment, Individual Defendants and
27
     Corporate Defendants were joint employers of the Plaintiff, acted in the interest of each other
28
                                                        3
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 4 of 13 PageID #: 4




     with respect to employees, and had common policies and practices as to wages and hours,
 1
 2   pursuant to 29 CFR § 791.2.

 3          15. At all relevant times throughout Plaintiffs’ employment, Individual Defendant had
 4
     the discretionary power to create and enforce personnel decisions on behalf of the Corporate
 5
     Defendant, including but not limited to: hiring and terminating employees; setting and
 6
 7   authorizing issuance of wages; maintaining employee records; setting Plaintiff’s and other

 8   employees' schedule; negotiating Plaintiff’s rate of pay; instructing, supervising and training
 9   Plaintiff; and otherwise controlling the terms and conditions for the Plaintiff while she was
10
     employed by Defendants.
11
            16. At all relevant times throughout Plaintiff's employment, Individual Defendants were
12
13   actively involved in the day-to-day operations of Corporate Defendant.

14          17. At all relevant times throughout Plaintiff's employment, Individual Defendants were
15   a "covered employers" within the meaning of the FLSA, the NYLL, the HRL, and the NYCHRL,
16
     and employed or jointly employed Plaintiff, and is personally liable for the unpaid wages and
17
     other damages sought herein, pursuant to 29 U.S.C. § 203(d), NYLL § 2, N.Y. Executive Law §
18
19   296(6), and N.Y. Admin. Code § 8-107(6).

20          18. Upon information and belief, at all relevant times throughout Plaintiff's employment,
21
     was one of the owners, authorized operators, managers, and agent of the Corporate Defendant.
22
            19. At all relevant times throughout Plaintiff’s employment, Individual Defendants and
23
24   Corporate Defendant were joint employers of the Plaintiff, acted in the interest of each other

25   with respect to employees, and had common policies and practices as to wages and hours,
26   pursuant to 29 CFR § 791.2.
27
            20. At all relevant times throughout Plaintiff’s employment, Individual Defendant had
28
                                                     4
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 5 of 13 PageID #: 5




     the discretionary power to create and enforce personnel decisions on behalf of the Corporate
 1
 2   Defendant, including but not limited to: hiring and terminating employees; setting and

 3   authorizing issuance of wages; maintaining employee records; setting Plaintiff’s and other
 4
     employees' schedule; negotiating Plaintiff’s rate of pay; instructing, supervising and training
 5
     Plaintiff; and otherwise controlling the terms and conditions for the Plaintiff while she was
 6
 7   employed by Defendants.

 8           21. At all relevant times throughout Plaintiff's employment, Individual Defendant was
 9   actively involved in the day-to-day operations of Corporate Defendant.
10
             22. At all relevant times throughout Plaintiff's employment, Individual Defendant was
11
     a "covered employer" within the meaning of the FLSA, the NYLL, the HRL, and the NYCHRL,
12
13   and employed or jointly employed Plaintiff, and is personally liable for the unpaid wages and

14   other damages sought herein, pursuant to 29 U.S.C. § 203(d), NYLL § 2, N.Y. Executive Law §
15   296(6), and N.Y. Admin. Code § 8-107(6).
16
                                     CORPORATE DEFENDANT
17
             23. LA SELVA BAR AND RESTAURANT INC. (hereinafter "Defendant Corporation")
18
19   is a domestic business corporation organized and existing under the laws of the state of New

20   York.
21
             24. LA SELVA BAR AND RESTAURANT INC. owns and operates RESTAURANTE
22
     LA SELVA located on 94-02 80th street, Ozone Park, New York 11416.
23
24           25. At all relevant times, RESTAURANTE LA SELVA employed more than 10

25   Employees.
26           26. At all relevant times, Defendant Corporation maintained control, oversight, and
27
     direction over the Plaintiff, including timekeeping, payroll, and other employment practices that
28
                                                      5
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 6 of 13 PageID #: 6




     applied to them.
 1
 2          27. At all relevant times, Defendant Corporation was an employer engaged in interstate

 3   commerce and/or the production of goods for commerce, within the meaning of the FLSA, 29
 4
     U.S.C. §§ 206(a) and 207(a) and employed Plaintiff within the meaning of the FLSA.
 5
            28. At all relevant times, Plaintiff was employed by Defendant Corporation within the
 6
 7   meaning of the NYLL §§ 2 and 651.

 8                                    FACTUAL ALLEGATIONS
 9   PLAINTIFF JOSE FIGUEROA RODRIGUEZ
10
            29. Plaintiff Rodriguez was employed by Defendants from on or about June 2018 until
11
     the August 4, 2020. He averaged (70) seventy hours per week, beginning work at 9:00 AM and
12
13   ending around 8:00 PM. Plaintiff was paid $10.00 per hour.

14          30. Throughout his employment, Plaintiff was mainly a dishwasher and food prepared
15   sometimes made deliveries. He washed all of the restaurants dishes and when he was not washing
16
     dishes, he was cooking meals for the restaurant’s patrons.
17
            31. Plaintiff was never paid a lawful minimum wage nor was he paid overtime.
18
19          32. Throughout the duration of his employment, Plaintiff did not have any supervisory

20   authority, nor did he exercise discretion or independent judgment with respect to matters of
21
     significance.
22
            33. Plaintiff Rodriguez never had the authority to hire or fire employees do payroll or set
23
24   employees’ work hours. That level of work was left to the Individual Defendants.

25   Defendants' Unlawful Corporate Practices
26          34. Defendants required Plaintiff to work and never compensated him for his work at the
27
     lawful minimum wage rate.
28
                                                      6
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 7 of 13 PageID #: 7




             35. Plaintiff was never provided with any wage statements, time sheets, or other
 1
 2   documents showing the number of hours he worked every week.

 3           36. Plaintiff was not provided with a wage notice at the time of hire or at any point
 4
     thereafter.
 5
             37. Upon information and belief, while Defendants employed Plaintiff, they failed to
 6
 7   post notices explaining the minimum wage rights of employees under the FLSA and NYLL and

 8   failed to inform Plaintiff of such rights.
 9           38. Defendants willfully disregarded and purposefully evaded record-keeping
10
     requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets
11
     and payroll records.
12
13           39. Plaintiff was never provided with a wage notice at the time of hire or at any point

14   thereafter, noting his hourly wage increases.
15           40. Upon information and belief, while Defendants employed Plaintiff, they failed to
16
     post notices explaining the minimum wage rights of employees under the FLSA and NYLL and
17
     failed to inform Plaintiff of such rights.
18
19           41. Plaintiff has personal knowledge of other employees of Defendants who are

20   similarly situated and who also worked hours for which they were not paid minimum and wages.
21
                                     COLLECTIVE ACTION ALLEGATIONS
22
             42. Pursuant to 29 U.S.C. §§ 203, 206, 207, and 216(b), Plaintiff brings his First and
23
24   Second causes of action as a collective action under the FLSA on behalf of themselves and the

25   following collective:
26   All persons employed by Defendants at any time from June 2018h to the present day (the
27
     “Collective Action Period”) who worked as non-exempt employees of the Defendants (the
28
                                                      7
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 8 of 13 PageID #: 8




     “Collective Action Members”).
 1
 2             43. A collective action appropriate in these circumstances because Plaintiff and the

 3   Collective Action Members are similarly situated, in that they were all subject to Defendants’
 4
     illegal policies of failing to pay wages at or above the statutory minimum.
 5
               44. Plaintiff and the Collective Action Members have substantially similar job duties
 6
 7   and are paid pursuant to a similar, if not the same, payment structure.

 8             45. The claims of the Plaintiff stated herein are similar to those of the other employees.
 9                                       FIRST CAUSE OF ACTION
10
                     Fair Labor Standards Act – Violation of Minimum Wage Requirements
11                     (Brought on Behalf of Plaintiff and the Collective Action Members)
12             46. Plaintiff, on behalf of themselves and the Collective Action Members, reallege and
13
     incorporates by reference all allegations made in all preceding paragraphs as if fully set forth
14
     herein.
15
16             47. Defendants, throughout the majority of their employment period, paid Plaintiff and

17   the Collective Action Members in amounts below the applicable statutory minimum wage for
18
     their hours worked, in violation of the FLSA, 29 U.S.C. § 206.
19
               48. Defendants’ unlawful conduct, as described in this Complaint, has been willful and
20
     intentional. Defendants were aware, or should have been aware, that the practices described in
21
22   this Complaint were unlawful. Accordingly, a three-year statute of limitations applies pursuant

23   to 29 U.S.C. § 255(a).
24
               49. As a result of the Defendants' violations of the FLSA, Plaintiff, and the Collective
25
     Action Members have suffered damages by being denied wages at or exceeding the statutory
26
27   minimum in accordance with the FLSA in amounts to be determined at trial and are thus entitled

28   to recovery of such amounts, liquidated damages, attorneys' fees, costs, and other compensation
                                                         8
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 9 of 13 PageID #: 9




     pursuant to 29 U.S.C. § 216 (b).
 1
 2                                        SECOND CAUSE OF ACTION

 3                  New York Labor Law – Violation of Minimum Wage Requirements
 4
            50. Plaintiff realleges and incorporates by reference all allegations in all preceding
 5
     paragraphs as if fully set forth herein.
 6
 7          51. Defendants, throughout the majority of Plaintiff’s employment, paid Plaintiff less

 8   than the applicable statutory minimum wage for his hours worked in violation of NYLL § 652
 9   and the supporting New York State Department of Labor regulations, including 12 N.Y.C.R.R.
10
     Part 146-1.2.
11
            52. Defendants' failure to pay Plaintiff the minimum wage lacked a good faith basis
12
13   within the meaning of NYLL § 663.

14          53. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from
15   Defendants her unpaid minimum wages, liquidated damages as provided for by the NYLL,
16
     reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest, pursuant to NYLL
17
     § 198 (1-a).
18
19                                  THIRD CAUSE OF ACTION
20                          (Violation of the Overtime Provisions of the NYLL and FLSA)
21          49) Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

22          50) Defendants, in violation of the FLSA, failed to pay Plaintiff (and the FLSA class
23
     members) overtime compensation at rates of one and one-half times the regular rate of pay for
24
     each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C.§ 207 (a)(1).
25
26          51) Defendants’ failure to pay Plaintiff (and the FLSA class members) overtime

27   compensation was willful within the meaning of 29 U.S.C.§ 255(a)
28
                                                      9
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 10 of 13 PageID #: 10




                 52) Plaintiff (and the FLSA class members) were damaged in an amount to be determined
 1
 2   at trial.

 3                                             THIRD CAUSE OF ACTION
 4
                        New York Labor Law – Failure to Provide Accurate Wage Statements
 5
                 54. Plaintiff realleges and incorporates by reference all allegations in all preceding
 6
 7   paragraphs.

 8               55. Defendants have failed to provide Plaintiff with complete and accurate wage
 9   statements throughout their employment listing, inter alia, all regular hours of work, her rate of
10
     pay, and the basis of pay, in violation of NYLL § 195(3).
11
                 56. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from
12
13   Defendants’ statutory damages of Two Hundred and Fifty dollars ($250) per workday that the

14   violation occurred, up to a maximum of Five Thousand Dollars ($5,000), pursuant to NYLL §
15   198 (1-d).
16
                                              FOURTH CAUSE OF ACTION
17
                          New York Labor Law – Failure to Provide Notice at Time of Hiring
18
19               57. Plaintiff realleges and incorporates by reference all allegations in all preceding

20   paragraphs.
21
                 58. Defendants failed to provide Plaintiff at the time of hiring or at any point thereafter,
22
     a notice containing the rate of pay and basis thereof, whether paid by the hour, shift, day, week,
23
24   salary, piece, commission, or other; the regular pay day designated by the employer; the physical

25   address of the employer's main office or principal place of business; the telephone number of the
26   employer, and anything otherwise required by law, in violation of NYLL § 195(1).
27
                 59. Due to Defendants' violations of the NYLL § 195(1), Plaintiff is entitled to recover
28
                                                           10
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 11 of 13 PageID #: 11




     from Defendants statutory damages of Fifty dollars ($50) per workday that the violation occurred,
 1
 2   up to a maximum of Five Thousand Dollars ($5,000) pursuant to NYLL § 198 (1-b).

 3   -judgment interest, damages for emotional distress, attorney's fees, costs, and other such damages
 4
     of an amount to be determined at trial, pursuant to N.Y. Executive Law § 297(9).
 5
            60. Individual Defendants are jointly and severally liable for the aforementioned damages,
 6
 7   since he incited, compelled and coerced the above discriminatory and unlawful conduct pursuant

 8   to N.Y. Executive Law § 296(6).
 9                                          PRAYER FOR RELIEF
10
            WHEREFORE, Plaintiff seeks the following relief:
11
            A.      Issuance of a declaratory judgment that the practices complained of in this
12
13   complaint are unlawful under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., New York

14   Labor Law, Article 19, §§ 650 et seq., and supporting New York State Department of Labor
15   Regulations, the New York Executive Law § 296, and the N.Y. Administrative Code. §§ 8–107;
16
            B.      Unpaid minimum wages pay under the FLSA and an additional and equal amount
17
     as liquidated damages pursuant to 29 U.S.C. § 216(b) and the supporting United States
18
19   Department of Labor Regulations;

20          C.      Unpaid minimum wages under NYLL, and an additional and equal amount as
21
     liquidated damages pursuant to NYLL §198(1-a) and § 663(1);
22
            D.      An award of statutory damages for Defendants' failure to provide Plaintiff with a
23
24   wage notice at the time of hiring, or at any point thereafter, pursuant to NYLL § 198 (1-b);

25          E.      An award of statutory damages for Defendants' failure to provide Plaintiff with
26   wage statements, pursuant to NYLL § 198 (1-d);
27
28
                                                     11
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 12 of 13 PageID #: 12




            F.      An award of back wages, front wages, liquidated damages, damages for
 1
 2   emotional distress, and punitive damages for the Defendants’ prohibited retaliation against

 3   Plaintiff pursuant to 29 U.S.C. § 215(3);
 4
            G.      An award of front pay, lost compensation, damages for emotional distress,
 5
     punitive damages, and liquidated damages up to a maximum of Twenty Thousand Dollars
 6
 7   ($20,000.00), for Defendants’ prohibited retaliation against Plaintiff pursuant to NYLL §

 8   215(2)(a);
 9          H.      A civil penalty of a maximum of Ten Thousand Dollars ($10,000.00) for
10
     Defendants’ prohibited retaliation against Plaintiff pursuant to 29 NYLL § 215(1)(b);
11
            I.      A permanent injunction requiring Defendants to pay all statutorily required wages
12
13   pursuant to the FLSA and NYLL;

14          J.      An award of back wages, front wages, pre-judgment interest, damages for
15   emotional distress, and punitive damages for Defendants’ discrimination and sexual harassment
16
     against Plaintiff, pursuant to N.Y. Admin. Code § 8-502(a);
17
            K.      If liquidated damages pursuant to FLSA, 29 U.S.C. § 216(b) are not awarded, an
18
19   award of prejudgment interest pursuant to 28 U.S.C. § 1961;

20          L.      An award of pre-judgment interest of nine per cent per annum (9%) pursuant to
21
     the New York Civil Practice Law and Rules §§ 5001-5004;
22
            M.      An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the New
23
24   York Civil Practice Law and Rules § 5003;

25          N.      An award of attorney's fees, costs, and further expenses up to Fifty Dollars
26   ($50.00), pursuant to 29 U.S.C. § 216(b), NYLL §§ 198 and 663(1), N.Y. Admin. Code § 8-
27
     502(g); and
28
                                                    12
     Case 1:20-cv-03592-KAM-LB Document 1 Filed 08/10/20 Page 13 of 13 PageID #: 13




           O.    Such other relief as this Court shall deem just and proper.
 1
 2
     Dated: New York, New York
 3          August 10, 2020
 4
                        STILLMAN LEGAL PC
 5
 6                                             By:     /s/__
 7                                                     Lina Stillman
                                                       Attorneys for Plaintiff
 8                                                     42 Broadway, 12th Floor
                                                       New York, New York 10004
 9                                                     Tel: 212.203.2417|
10                                                     LS@StillmanLegalPC.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
